IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 4 WM 2017
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
LISA J. KNECHT,                             :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED.

      Counsel is DIRECTED to file a Petition for Allowance of Appeal within 15 days.